     Case 4:19-cv-05018 Document 27 Filed on 03/30/20 in TXSD Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

Jane Doe (JW),                                     §
                                                   §
       Plaintiff,                                  §
                                                   §
       v.                                          §      Civil Action No. 4:19-cv-5018
                                                   §
Hilton Franchise Holding LLC,                      §      Judge: Honorable Lee H. Rosenthal
                                                   §
       Defendant.                                  §
                                                   §
                                                   §
                                                   §


         DEFENDANT HILTON FRANCHISE HOLDING LLC’S ANSWER AND
                        AFFIRMATIVE DEFENSES


       Subject to and without waiving its pending Motion to Dismiss Under Rule 12(b)(6) (Dkt.

No. 16), Defendant Hilton Franchise Holding LLC (“Hilton”), by and through their counsel,

answer Plaintiff Jane Doe (JW)’s First Amended Complaint (“FAC”) as follows:


Summary

       1.      In response to paragraph 1 of the FAC, Hilton understands that sex trafficking can

have devastating effects but is without knowledge sufficient to admit or deny the remaining

allegations, on that basis, denies the remaining allegations.

       2.      In response to paragraph 2 of the FAC, Hilton is without knowledge sufficient to

admit or deny the allegations, and on that basis, denies the allegations.

       3.      Paragraph 3 of the FAC is not a factual allegation requiring an admission or denial.

To the extent paragraph 3 must be answered, Hilton is without knowledge sufficient to admit or

deny the allegations, and on that basis, denies.
     Case 4:19-cv-05018 Document 27 Filed on 03/30/20 in TXSD Page 2 of 15




       4.      Paragraph 4 of the FAC is not a factual allegation requiring an admission or denial.

To the extent paragraph 4 must be answered, Hilton is without knowledge sufficient to admit or

deny the allegations, and on that basis, denies.

       5.      In response to paragraph 5 of the FAC, Hilton denies the allegations.

       6.      In response to paragraph 6 of the FAC, Hilton denies the allegations.

       7.      In response to paragraph 7 of the FAC, Hilton denies the allegations.

       8.      In response to paragraph 8 of the FAC, Hilton is without knowledge sufficient to

admit or deny the allegations, and on that basis, denies the allegations.

       9.      Paragraph 9 of the FAC is not a factual allegation requiring an admission or denial.

To the extent paragraph 9 must be answered, Hilton is without knowledge sufficient to admit or

deny the allegations, and on that basis, denies.

       10.     In response to paragraph 10 of the FAC, Hilton denies the allegations.

Jurisdiction and Venue

       11.     In response to paragraph 11 of the FAC, Hilton admits there is jurisdiction under

28 U.S.C. § 1331.

       12.     In response to paragraph 12 of the FAC, Hilton admits there is jurisdiction under

28 U.S.C. § 1367.

       13.     In response to paragraph 13 of the FAC, Hilton admits venue is proper.

       14.     In response to paragraph 14 of the FAC, Hilton is without knowledge sufficient to

admit or deny the allegations, and on that basis, denies the allegations.




                                                   -2-
     Case 4:19-cv-05018 Document 27 Filed on 03/30/20 in TXSD Page 3 of 15




Parties

        15.    In response to paragraph 15 of the FAC, Hilton is without knowledge sufficient to

admit or deny the allegations, and on that basis, denies the allegations.

        16.    In response to paragraph 16 of the FAC, Hilton admits that Hilton Worldwide

Holdings Inc. is a Delaware corporation with its principal place of business in Virginia, and that it

appeared in this case through the filing of a motion to dismiss. Hilton denies that Hilton Worldwide

Holdings Inc. answered in this matter.

        17.    In response to paragraph 17 of the FAC, Hilton admits that it is a Delaware LLC,

that it is registered to do business in Texas, and that Hilton’s counsel Nicole M. Perry of Jones

Day agreed to accept service. Hilton states that Tex. Civ. Prac. & Rem. Code §17.044(b) and

Texas Business Organizations Code §5.251 speak for themselves, and do not require an answer.

Hilton denies the remaining allegations in paragraph 17.

        18.    In response to paragraph 18 of the FAC, Hilton denies that it owned, operated,

controlled, and/or managed the DoubleTree by Hilton located at 8181 Airport Blvd., Houston,

Texas 7706. Hilton admits that it is authorized to conduct business in Texas and does conduct

business in Texas.

Facts

        19.    In response to heading “A” of the FAC, Hilton denies the allegations as to Hilton

and is without knowledge sufficient to admit or deny the allegations as to others in the hotel

industry, and on that basis, denies the allegations. In response to paragraph 19 of the FAC, Hilton

denies the allegations.

        20.    In response to paragraph 20 and footnote 1 of the FAC, Hilton is without knowledge

sufficient to admit or deny the allegations, on that basis, denies the allegations.




                                                 -3-
     Case 4:19-cv-05018 Document 27 Filed on 03/30/20 in TXSD Page 4 of 15




       21.     In response to paragraph 21 and footnote 2 of the FAC, Hilton is without knowledge

sufficient to admit or deny the allegations, and on that basis, denies the allegations.

       22.     In response to paragraph 22 and footnote 3 of the FAC, Hilton denies the allegations

as to hotel properties in any way related to Hilton and is without knowledge sufficient to admit or

deny the allegations as to other hotel properties, and on that basis, denies the allegations.

       23.     In response to paragraph 23 and footnote 4 of the FAC, Hilton is without knowledge

sufficient to admit or deny the allegations, and on that basis, denies the allegations.

       24.     In response to paragraph 24 and footnote 5 of the FAC, Hilton is without knowledge

sufficient to admit or deny the allegations, and on that basis, denies the allegations.

       25.     In response to paragraph 25 and footnote 6 of the FAC, Hilton is without knowledge

sufficient to admit or deny the allegations, and on that basis, denies the allegations.

       26.     In response to paragraph 26 and footnote 7 of the FAC, Hilton is without knowledge

sufficient to admit or deny the allegations, and on that basis, denies the allegations.

       27.     In response to paragraph 27 and footnote 8 of the FAC, Hilton is without knowledge

sufficient to admit or deny the allegations, and on that basis, denies the allegations.

       28.     In response to paragraph 28 and footnote 9 of the FAC, Hilton denies the

allegations.

       29.     In response to paragraph 29 and footnote 10 of the FAC, Hilton is without

knowledge sufficient to admit or deny the allegations, and on that basis, denies the allegations.

       30.     In response to paragraph 30 of the FAC, Hilton is without knowledge sufficient to

admit or deny the allegations, and on that basis, denies the allegations.

       31.     In response to paragraph 31 of the FAC, denies the allegations.




                                                -4-
     Case 4:19-cv-05018 Document 27 Filed on 03/30/20 in TXSD Page 5 of 15




       32.     In response to paragraph 32 of the FAC, Hilton denies that it is involved in the sex

trafficking industry. The remaining allegation in paragraph 32 is a legal argument that does not

require admission or denial.

       33.     In response to paragraph 33 of the FAC, Hilton is without knowledge sufficient to

admit or deny the allegations, and on that basis, denies the allegations.

       34.     In response to paragraph 34 of the FAC, Hilton denies the allegations.

       35.     In response to paragraph 35 of the FAC, Hilton is without knowledge sufficient to

admit or deny the allegations, and on that basis, denies the allegations.

       36.     In response to paragraph 36 and footnote 11 of the FAC, Hilton states that the full

extent of the Department of Homeland Security’s purposes in establishing the Blue Campaign are

unknown to Hilton, and on that basis, denies the allegations.

       37.     In response to paragraph 37 of the FAC, Hilton does not know what “recent Blue

Campaign bulletin” to which these allegations refer, and on that basis, denies the allegations.

       38.     In response to paragraph 38 of the FAC, Hilton does not know what “recent Blue

Campaign bulletin” to which these allegations refer, and on that basis, denies the allegations.

       39.     In response to paragraph 39 of the FAC, Hilton does not know what “recent Blue

Campaign bulletin” to which these allegations refer, and on that basis, denies the allegations.

       40.     In response to paragraph 40 of the FAC, Hilton does not know what “recent Blue

Campaign bulletin” to which these allegations refer, and on that basis, denies the allegations.

       41.     In response to paragraph 41 of the FAC, Hilton does not know what “recent Blue

Campaign bulletin” to which these allegations refer, and on that basis, denies the allegations.

       42.     In response to paragraph 42 of the FAC, Hilton does not know what “recent Blue

Campaign bulletin” to which these allegations refer, and on that basis, denies the allegations.




                                                -5-
     Case 4:19-cv-05018 Document 27 Filed on 03/30/20 in TXSD Page 6 of 15




Hilton further states that this allegation contains legal argument that does not require admission or

denial.

          43.   In response to paragraph 43 of the FAC, Hilton denies the allegations.

          44.   In response to paragraph 44 of the FAC, Hilton does not understand this allegation

and denies the allegation on this basis.

          45.   In response to paragraph 45 of the FAC, Hilton does not understand this allegation

and denies the allegation on this basis.

          46.   In response to paragraph 46 of the FAC, Hilton denies the allegations.

          47.   In response to paragraph 47 of the FAC, Hilton denies the allegations.

          48.   In response to paragraph 48 of the FAC, Hilton states that the paragraph is a legal

argument that does not require an admission or denial. To the extent the paragraph contains factual

allegations, Hilton denies the allegations.

          49.   In response to paragraph 49 of the FAC, Hilton states that the paragraph is a legal

argument that does not require an admission or denial. To the extent the paragraph contains factual

allegations, Hilton denies the allegations.

          50.   In response to paragraph 50 of the FAC, Hilton admits the allegation.

          51.   In response to paragraph 51 of the FAC, Hilton states that the allegations are too

vague or generalized for Hilton to fully admit or deny with confidence, and on that basis, denies

the allegations.

          52.   In response to paragraph 52 of the FAC, Hilton states that the allegations are too

vague or generalized for Hilton to fully admit or deny with confidence, and on that basis, denies

the allegations.




                                                -6-
     Case 4:19-cv-05018 Document 27 Filed on 03/30/20 in TXSD Page 7 of 15




        53.     In response to paragraph 53 of the FAC, Hilton states that the allegations are too

vague or generalized for Hilton to fully admit or deny with confidence, and on that basis, denies

the allegations.

        54.     In response to paragraph 54 of the FAC, Hilton denies the allegations.

        55.     In response to paragraph 55 of the FAC, Hilton denies the allegations.

        56.     In response to paragraph 56 of the FAC, Hilton denies the allegations.

        57.     In response to paragraph 57 of the FAC, Hilton denies the allegations.

        58.     In response to paragraph 58 of the FAC, Hilton denies the allegations.

        59.     In response to paragraph 59 and sub-paragraphs “a” through “l” of the FAC, Hilton

denies the allegations.

        60.     In response to heading “B” and paragraph 60 of the FAC, Hilton is without

knowledge sufficient to admit or deny the allegations, and on that basis, denies the allegations.

        61.     In response to paragraph 61 of the FAC, Hilton denies the allegations.

        62.     In response to paragraph 62 of the FAC, Hilton states that federal law speaks for

itself, and denies the allegation to the extent it is inconsistent with federal law.

        63.     In response to paragraph 63 of the FAC, Hilton states that Texas law speaks for

itself, and denies the allegation to the extent it is inconsistent with Texas law.

        64.     In response to paragraph 64 of the FAC, Hilton states that the paragraph is a legal

argument that does not require an admission or denial. To the extent the paragraph contains factual

allegations, Hilton is without knowledge sufficient to admit or deny the allegations, and on that

basis, denies the allegations.

        65.     In response to paragraph 65 of the FAC, Hilton states that the paragraph is a legal

argument that does not require an admission or denial. To the extent the paragraph contains factual




                                                  -7-
     Case 4:19-cv-05018 Document 27 Filed on 03/30/20 in TXSD Page 8 of 15




allegations, Hilton is without knowledge sufficient to admit or deny the allegations, and on that

basis, denies the allegations.

       66.     Paragraph 66 of the FAC is not a factual allegation requiring an admission or denial.

       67.     Paragraph 67 of the FAC is not a factual allegation requiring an admission or denial.

       68.     Paragraph 68 of the FAC is not a factual allegation requiring an admission or denial.

       69.     Paragraph 69 of the FAC is not a factual allegation requiring an admission or denial.

       70.     Paragraph 70 of the FAC is not a factual allegation requiring an admission or denial.

       71.     Paragraph 71 of the FAC is not a factual allegation requiring an admission or denial.

       72.     In response to paragraph 72 of the FAC, Hilton states that the allegations are too

vague or generalized for Hilton to fully admit or deny with confidence, and on that basis, denies

the allegations.

       73.     In response to paragraph 73 of the FAC, Hilton admits the allegations.

       74.     In response to paragraph 74 of the FAC, Hilton denies the allegations.

       75.     In response to paragraph 75 and sub-paragraphs “a” through “g” of the FAC, Hilton

is without knowledge sufficient to admit or deny the allegations, on that basis, denies the

allegations.

       76.     In response to paragraph 76 of the FAC, Hilton denies the allegations.

       77.     In response to paragraph 77 of the FAC, Hilton is without knowledge sufficient to

admit or deny the allegations, and on that basis, denies the allegations.

First Cause of Action

       78.     Hilton incorporates all other paragraphs.

       79.     In response to paragraph 79 of the FAC, Hilton is without knowledge sufficient to

admit or deny the allegations, on that basis, denies the allegations.




                                                -8-
     Case 4:19-cv-05018 Document 27 Filed on 03/30/20 in TXSD Page 9 of 15




       80.     In response to paragraph 80 of the FAC, Hilton denies the allegations.

       81.     In response to paragraph 81 of the FAC, Hilton denies the allegations.

       82.     In response to paragraph 82 of the FAC, Hilton denies the allegations.

       83.     In response to paragraph 83 of the FAC, Hilton denies the allegations.

Second Cause of Action

       84.     Hilton incorporates all other paragraphs.

       85.     In response to paragraph 85 of the FAC, Hilton denies the allegations.

       86.     In response to paragraph 86 of the FAC, Hilton states that the paragraph is a legal

argument that does not require an admission or denial. To the extent the paragraph contains

factual allegations, Hilton denies the allegations.

       87.     In response to paragraph 87 and sub-paragraphs “a” through “i” of the FAC,

Hilton denies the allegations.

       88.     In response to paragraph 88 of the FAC, Hilton denies the allegations.

       89.     In response to paragraph 89 of the FAC, Hilton denies the allegations.

       90.     In response to paragraph 90 of the FAC, Hilton denies the allegations.

       91.     In response to paragraph 91 of the FAC, Hilton denies the allegations.

       92.     In response to paragraph 92 of the FAC, Hilton denies the allegations.

Third Cause of Action

       93.     Hilton incorporates all other paragraphs.

       94.     In response to paragraph 94 of the FAC, Hilton states that the paragraph is a legal

argument that does not require an admission or denial. To the extent the paragraph contains factual

allegations, Hilton denies the allegations.




                                                -9-
    Case 4:19-cv-05018 Document 27 Filed on 03/30/20 in TXSD Page 10 of 15




       95.     In response to paragraph 95 of the FAC, Hilton states that the paragraph is a legal

argument that does not require an admission or denial. To the extent the paragraph contains factual

allegations, Hilton denies the allegations.

       96.     In response to paragraph 96 of the FAC, Hilton denies the allegations.

       97.     In response to paragraph 97 of the FAC, Hilton denies the allegations.

       98.     In response to paragraph 98 of the FAC, Hilton denies the allegations.

       99.     In response to paragraph 99 of the FAC, Hilton states that the paragraph is a legal

argument that does not require an admission or denial. To the extent the paragraph contains factual

allegations, Hilton denies the allegations.

       100.    In response to paragraph 100 of the FAC, Hilton denies the allegations.

       101.    In response to paragraph 101 and sub-paragraphs “a)” through “i)” of the FAC,

Hilton denies the allegations.

       102.    In response to paragraph 102 of the FAC, Hilton denies the allegations.

       103.    In response to paragraph 103 of the FAC, Hilton denies the allegations.

Fourth Cause of Action

       104.    Hilton incorporates all other paragraphs.

       105.    In response to paragraph 105 of the FAC, Hilton denies the allegations.

       106.    In response to paragraph 106 of the FAC, Hilton denies the allegations.

       107.    In response to paragraph 107 of the FAC, Hilton denies the allegations.

       108.    In response to paragraph 108 of the FAC, Hilton denies the allegations.

Fifth Cause of Action

       109.    Hilton incorporates all other paragraphs.

       110.    In response to paragraph 110 of the FAC, Hilton denies the allegations.




                                              - 10 -
     Case 4:19-cv-05018 Document 27 Filed on 03/30/20 in TXSD Page 11 of 15




        111.    In response to paragraph 111 of the FAC, Hilton denies the allegations.

        112.    In response to paragraph 112 of the FAC, Hilton denies the allegations.

        113.    In response to paragraph 113 of the FAC, Hilton denies the allegations.

        114.    In response to paragraph 114 of the FAC, Hilton denies the allegations.

        115.    In response to paragraph 115 of the FAC, Hilton denies the allegations.

Damages

        116.    In response to paragraph 116 of the FAC, Hilton denies the allegations.

        117.    In response to paragraph 117 and sub-paragraphs “a” through “l” of the FAC,

Hilton denies the allegations.

        118.    In response to paragraph 118 of the FAC, Hilton denies the allegations.

        119.    In response to paragraph 119 of the FAC, Hilton denies the allegations.

        120.    In response to paragraph 120 of the FAC, Hilton denies the allegations.

        121.    In response to paragraph 121 of the FAC, Hilton denies the allegations.

        122.    In response to paragraph 122 of the FAC, Hilton denies the allegations.

Jury Trial

        123.    In response to paragraph 123 of the FAC, Hilton admits that Plaintiff demands a

jury trial.

Relief Sought

        124.    In response to paragraph 14 of the FAC, Hilton denies that Plaintiff is entitled to

any relief against Hilton in this action.

                                   AFFIRMATIVE DEFENSES

        125.    Plaintiff’s FAC fails to state a claim upon which relief can be granted.




                                               - 11 -
     Case 4:19-cv-05018 Document 27 Filed on 03/30/20 in TXSD Page 12 of 15




        126.    Hilton does not own, operate, manage, maintain, supervise, lease, occupy, or

control the day-to-day operations at the hotel facility in question and therefore is not liable for

Plaintiff’s alleged damages.

        127.    There is not an actual or apparent agency relationship between Hilton and the hotel

facility in question.

        128.    The incidents in question and all damages complained of and claimed by Plaintiff,

if any, were the fault of other parties not under the exercise or control of Hilton.

        129.    The incidents in question and all damages complained of and claimed by Plaintiff,

if any, were the fault of one or more independent acts or omissions, destroying any causal

connection between any act or omission of Hilton (which are denied) and the alleged injury to

Plaintiff.

        130.    The incidents in question and all damages complained of and claimed by Plaintiff,

if any, were caused by the superseding and intervening acts of parties over whom Hilton had no

right of control, and this conduct, either by omission or commission, interrupted the natural and

proximate causal relationship, if any, between any act or omission of Hilton (which are denied)

and the injury to Plaintiff.

        131.    The causes of action asserted in the FAC and any damages claimed are barred in

whole or in part based on a failure to mitigate damages.

        132.    The causes of action asserted in the FAC and any damages claimed are barred in

whole or in part because any damage, loss, or liability alleged must be reduced, diminished, and/or

barred in proportion to any wrongful conduct of persons or entities other than Hilton under

principles of proportionate responsibility, comparative fault, and/or comparable legal doctrines.




                                                - 12 -
    Case 4:19-cv-05018 Document 27 Filed on 03/30/20 in TXSD Page 13 of 15




       133.    The causes of action asserted in the FAC and any damages claimed are barred in

whole or in part because the statutes sued upon are unconstitutionally vague and ambiguous.

       134.    The causes of action asserted in the FAC and any damages claimed are barred in

whole or in part because, to the extent that any employees committed any actionable acts or

omissions, such acts or omissions were committed outside the scope of authority conferred.

       135.    The FAC fails to establish that Hilton acted with intentional and outrageous

conduct, as required to justify the imposition of punitive damages under federal common law.

       136.    Hilton expressly reserves the right to amend this Answer to add, delete, or modify

affirmative defenses based on legal theories, facts, and circumstances which may be developed

through discovery or further legal analysis of Plaintiff’s claims.

       WHEREFORE, Hilton prays that Plaintiff take nothing by virtue of the FAC and that this

action be dismissed in its entirety; that Hilton recover costs of suit and attorneys’ fees incurred;

and for such other and further relief as the Court may deem just and proper.




                                                - 13 -
    Case 4:19-cv-05018 Document 27 Filed on 03/30/20 in TXSD Page 14 of 15




Dated: March 30, 2020                  Respectfully submitted,



                                       /s/ Nicole M. Perry
                                       Nicole M. Perry
                                       Texas State Bar No. 24056367
                                       S.D. Tex. No. 725420
                                       David S. Smith
                                       Texas State Bar No. 24117073
                                       S.D. Tex. No. 3398393
                                       JONES DAY
                                       717 Texas Street
                                       Suite 3300
                                       Houston, TX 77002.2712
                                       Telephone: +1.832.239.3939
                                       Facsimile: +1.832.239.3600
                                       Email: nmperry@jonesday.com
                                       Email: dssmith@jonesday.com

                                       Bethany K. Biesenthal, Admitted pro hac vice
                                       Illinois Bar No. 6282529
                                       JONES DAY
                                       77 West Wacker Drive
                                       Suite 3500
                                       Chicago, IL 60601
                                       Telephone: +1.312.782.3939
                                       Facsimile: +1.312.782.8585
                                       Email: bbiesenthal@jonesday.com

                                       ATTORNEYS FOR DEFENDANT
                                       HILTON FRANCHISE HOLDING LLC




                                    - 14 -
    Case 4:19-cv-05018 Document 27 Filed on 03/30/20 in TXSD Page 15 of 15




                                 CERTIFICATE OF SERVICE

       I certify that on this 30th day of March, 2020, this Answer was served on all counsel of

record by filing with the Court’s electronic filing system.




                                                  /s/ Nicole M. Perry
                                                  Nicole M. Perry
